 Case 4:18-cv-00804-ALM Document 52 Filed 10/30/19 Page 1 of 4 PageID #: 482




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

                                                       §
BANKUNITED N.A.,                                       §
                                                       §
            Plaintiff,                                 §
                                                       §
v.                                                     §    Civil Action No. 4:18-cv-804-ALM
                                                       §
ASD KITCHEN, INC., AULLAH S. DARWISH,                  §
SAM M. DARWISH, SKINNY IT CORP., AND                   §
RAJESH P. PADOLE,                                      §
                                                       §
            Defendants.                                §
                                                       §

                 PLAINTIFFS’ MOTION FOR ENTRY OF DEFAULT JUDGMENT

          Plaintiff, BankUnited, N.A. (“Plaintiff” or “BankUnited”), asks the Court to enter a

default judgment against Defendant ASD Kitchen, Inc. (“Defendant” or “ASD Kitchen”) as

authorized by Federal Rules of Civil Procedure 55(b).

                                        A.    INTRODUCTION

          1.       Plaintiff is BankUnited, N.A.

          2.       On November 9, 2018, BankUnited sued ASD Kitchen for breach of contract. See

Doc. 1.

          3.       On November 13, 2018 the Clerk of Court issued a summons in this action to

ASD Kitchen to be served upon its registered agent Sam Darwish. See Doc. 4.

          4.       On August 9, 2019 ASD Kitchen, through counsel for Sam Darwish, its registered

agent, waived service of the summons and complaint. See Doc. 37. A copy of the Wavier of

Service of Summons is attached as Exhibit 1 to the Affidavit of Cameron J. Asby (“Asby Aff.”).

          5.       ASD Kitchen’s responsive pleadings were due by October 8, 2019. To date, ASD

Kitchen has not filed a responsive pleading or otherwise defended the suit.

                                                   1
DM1\10104485.1
 Case 4:18-cv-00804-ALM Document 52 Filed 10/30/19 Page 2 of 4 PageID #: 483




          6.     On October 10, 2019, the clerk entered a default against ASD Kitchen. See Doc.

49. A copy of the entry of default is attached as Exhibit 2 to the Asby Aff.

          7.     BankUnited now asks the Court to enter a default judgment against ASD Kitchen.

                                         B.    ARGUMENT

          8.     The Court may render a default judgment against a party who has not filed a

responsive pleading or otherwise defended the suit. See FED. R. CIV. P. 55(a), (b)(2); United

States v. $23,000 in U.S. Currency, 356 F.3d 157, 163-64 (1st Cir. 2004).

          9.     The Court should enter a default judgment against ASD Kitchen because ASD

Kitchen did not file a responsive pleading or defend the suit within 60 days of August 9, 2019,

the date of service. FED. R. CIV. P. 12(a)(1)(A)(i); FED. R. CIV. P. 55(a).

          10.    BankUnited meets the procedural requirements for obtaining a default judgment

from the Court as demonstrated by the Affidavit of Cameron J. Asby, attached as Exhibit A.

BankUnited has established that ASD Kitchen waived service of summons and failed to answer

by October 9, 2019. BankUnited has previously requested and been granted a default against

ASD Kitchen. See Asby Aff. at Exhibit 2.

          11.    ASD Kitchen is not a minor or an incompetent person. FED. R. CIV. P. 55(b)(2).

          12.    ASD Kitchen is not in military service, a member of the military, the U.S.

government, or a federal officer or agency. See 50 U.S.C. app. §521(b)(1). An Affidavit of

Defendant’s military status is attached as Exhibit B.

          13.    Because ASD Kitchen did not file a responsive pleading or otherwise defend the

suit, Defendant is not entitled to notice of entry of default judgment. Franchise Holding II, LLC,

375 F.3d at 927.




                                                  2
DM1\10104485.1
 Case 4:18-cv-00804-ALM Document 52 Filed 10/30/19 Page 3 of 4 PageID #: 484




          14.    BankUnited seeks liquidated damages in the amount of $1,742,490.62 as

established by the Declaration of Justin Garcia attached as Exhibit C.

          15.    BankUnited requests that upon entry of a default judgment against ASD Kitchen,

the Court set a briefing schedule so that ASD Kitchen may present evidence in support of its

claim for reasonable and necessary attorney’s fees.

                                         C.   CONCLUSION

          Plaintiff requests that the Court grant its request for entry of a default judgment against

Defendant ASD Kitchen, Inc., in favor of Plaintiff.

Filed: October 30, 2019                                Respectfully submitted,

                                                        DUANE MORRIS LLP


                                                   By: /s/ Cameron J. Asby_____________
                                                       Cameron J. Asby
                                                       State Bar No. 24078160
                                                       E-mail: cjasby@duanemorris.com
                                                       Thomas W. Sankey, P.C.
                                                       State Bar No. 17635670
                                                       E-mail: twsankey@duanemorris.com
                                                       DUANE MORRIS LLP
                                                       1330 Post Oak Boulevard, Suite 800
                                                       Houston, TX 77056-3166
                                                       Tel.: 713.402.3900
                                                       Fax: 713.402.3901


                                                         ATTORNEYS FOR PLAINTIFFS
                                                         BANKUNITED N.A.




                                                   3
DM1\10104485.1
 Case 4:18-cv-00804-ALM Document 52 Filed 10/30/19 Page 4 of 4 PageID #: 485




                                 CERTIFICATE OF SERVICE

       I certify that on October 30, 2019, Plaintiffs' Motion for Entry of Default Judgment was

served on all counsel via the Court’s electronic filing system.


                                                      /s/Cameron J. Asby ____________________
                                                      Cameron J. Asby




                                                 4
